NO. 07-12-0242-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 JANUARY 3, 2013
                         ______________________________


                    MARIO SOCCORRO MARTINEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 63,883-A; HONORABLE DAN SCHAAP, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Mario Soccorro Martinez, was convicted

by a jury of possession of a controlled substance, enhanced, and sentenced to nine

years confinement. When the clerk’s record was filed, it came to this Court’s attention

that it did not contain a Trial Court’s Certification of Defendant’s Right of Appeal as

required by Rule 25.2(a)(2) and (d) of the Texas Rules of Appellate Procedure. By

letter dated October 29, 2012, the trial court and trial court clerk were notified of the
defect and given thirty days to correct the deficiency.      See TEX. R. APP. P. 37.1.

Following expiration of the deadline, on December 20, 2012, the Clerk of this Court

inquired of the trial court clerk whether a certification had been filed. The trial court

clerk advised that the certification remained outstanding.


       Consequently, we now abate this appeal and remand this cause to the trial court

for further proceedings.   Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).        Once properly completed and executed, the

certification shall be filed and included in a supplemental clerk's record. See TEX. R.

APP. P. 34.5(a)(12). The trial court shall cause the supplemental clerk's record to be

filed with the Clerk of this Court within 30 days of the date of this order.          If a

supplemental clerk's record containing a proper certification is not filed in accordance

with this order, this cause will be referred to this Court for further action. See TEX. R.

APP. P. 25.2(d).


       It is so ordered.


                                                Per Curiam


Do not publish.




                                            2